The opinion-of the court was delivered, May 11th 1874, by
Sharswood, J.
The learned judge below — starting with the assumption that Daniel S. Nippes, in August 1853, when he made the gift to, or voluntary settlement upon his wife, was indebted to Jesse W. Ramsey for the balance of the purchase-money, and that such an indebtedness invalidated the conveyance, if it was of all the husband’s property, and more therefore than a reasonable provision for the wife — came logically to the conclusion that the gift or conveyance was void against the husband’s creditors. But *478the debt to Ramsey clearly was not such a debt as would render the conveyance void as against subsequent creditors : Williams v. Davis, 19 P. F. Smith 21. It was secured by a judgment which was a lien on the settled land. The deed could not have been intended to hinder, delay and defraud that creditor, the vendor, for the wife took the land subject to the lien of the judgment given to secure its payment. There was then no prior debt upon the ground, of which the subsequent creditors could claim to come in. Unless there was an indebtedness at the time, or unless the evidence disclosed a purpose of defrauding subsequent creditors, carried out by actually incurring such debts, the fact that it was all the property the grantor had at the time is immaterial. That such was the motive of a conveyance may justly be inferred from a grantor’s having entered into a new and hazardous business about the time when the conveyance was made, or from his having contracted large debts immediately thereafter : Mateer v. Hissim, 3 Penna. Rep. 160; Greenfield’s Estate, 2 Harris 489; Snyder v. Christ, 3 Wright 499 ; Goff v. Nuttall, 8 Id. 81. The father of Daniel S. Nippes purchased for him and had conveyed to him the farm in question. He paid seven hundred dollars, and for the balance of the purchase-money Daniel S. Nippes confessed a judgment to the vendor. He then determined to settle this property on his wife, and accordingly it was conveyed to her in fee m the usual way through a third person. What was there to hinder him from doing this ? He owed no debt to any one which was not fully secured, and that upon the very farm in question. He was a farmer, and the evidence disclosed no intention of incurring debts from which he meant to cover up this property. If he had such an intention he certainly did not carry it out. Fourteen years elapse before any debt appears against him. During all this period Daniel S. Nippes and his. wife lived on the farm, and derived their subsistence from it. We think it very clear that this conveyance or settlement was good against the husband’s creditors, and she having insured her interest, and the improvements having been destroyed by fire, the insurance-money belonged to her.
But apart from all this, what did the fund in court represent ? Not the property insured, whether real or personal, but the insurable interest of Mrs. Nippes in that property. If she had no insurable interest the policy was void — but that was a question exclusively between her and the insurers. They paid the money into court at her suit. What title did her husband’s creditors show to any part of it ? How was the insurance, admitting it to have been effected by the husband, with his own money, any fraud upon them unless to the extent of the premiums ? We have no evidence indeed that these premiums were paid with the husband’s money, but the wife being the owner of the farm, residing upon and being entitled to its produce, the presumption is that the money with which the *479insurance was effected was her owm. Had the property been destroyed by fire, without insurance, where would the creditors have been ? It is plain the insurance made them no worse. Policies of insurance against fire are not deemed in their nature incidents to the property insured, but they are mere special agreements with the person insuring against such loss or damage as they may sustain, and not the loss or damage that any other person having an interest as grantee, mortgagee, creditor, or otherwise may sustain by reason of the subsequent destruction by fire: Carpenter v. The Providence Washington Insurance Company, 16 Peters 495. If creditors have a lien by mortgage, judgment or execution, they can insure their own interest, but they can have no right to attach insurance-money due to any one but their own debtor.
Decree reversed at the costs of the appellees, and record remitted that the fund in court may be paid or distributed, according to the principles of this opinion.